Exhibit 2.1 INTELLECTUAL PROPERTY AND ASSET PURCHASE AGREEMENT THIS INTELLECTUAL PROPERTY SALE AND LICENSE AGREEMENT ("Agreement") is to have effect and is dated for reference as of the 28th day of September, 2007 (“Effective Date”). BETWEEN: Montilla Capital Inc, a company duly incorporated under the laws of the British Virgin Isles and having its’ offices at c/o First First Independent Trust (Curacao) N.V. 7 Abraham de Veerstraat, P.O. Box 840, Curacao, Netherlands Antilles (hereinafter called “Montilla ”) OF THE FIRST PART AND: Syntec Biofuel Inc, a company duly incorporated under the laws ofthe State of Washington, USA and having corporate offices at # 206-388 Drake Street, Vancouver, Canada . (hereinafter called “PUBCO”) OF THE SECOND PART (Montilla and PUBCO jointly referred to as the 'Parties') WHEREAS; A.Montilla is 100% owner of andhas the entire right, title and interest in and to; i)certain inventions related to “a method for producing catalysts and processes for the manufacture of lower aliphatic alcohol (which includes Ethanol, methanol, butanol and propanol) from Syngas” as detailed in the patent application attached hereto as Schedule “A” (the “Intellectual Property” or "I.P") ii)the operational Assets set forth in Schedule “B” including but not limited to the registered internet domain name ‘Syntecbiofuel.com’, laboratory equipment, the furniture,fixtures and equipment in the laboratory located at 8666 Commerce Court, Burnaby, British Columbia, Canada and the research and development contract with Syntec Biofuel Research Inc.("SBRI") collectively referred to as the “Assets” which they acquired from Syntec Biofuel (Canada) in November 2006. Montilla, in collaboration with SBRI, is in the development stage working towards commercializing the technology which Montilla proposes to license to third party operators and Joint Venture partners. B. Montilla is desirous of selling,assigning, transferring and relinquishing toPubco co-ownership, title and interest in and to the Intellectual Property,plus all the Assets that are currently being used by Montilla and/or SBRI in the conduct of Montilla's business, and all contracts on those terms and conditions hereinafter set forth herein; 1 C. Pubco wishes to acquire the Assets and certain rights of ownership to the Intellectual Property in order to generate revenue from joint venture operations, by licensing the right to use the technology and the process, by earning fees from royalty sales, from joint venture projects and from commission on sales of the catalysts. D. The Purchaser has agreed to assume the debts of Montilla set forth in
